Citation Nr: 1522673	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-22 984	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for right leg superficial venous insufficiency with evidence of stasis dermatitis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the appeal has since been transferred to the RO in Cheyenne, Wyoming.  

As a matter of background, in November 2010, the Board remanded the Veteran's increased rating claim on appeal for further development.  The Board again remanded that claim and the Veteran's claim for TDIU for additional development in March 2013.  In August 2014, the Board issued a third remand so that any records held by the Social Security Administration (SSA) could be associated with the file, and also so that the scope of the Veteran's representation could be verified.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this appeal, an additional remand is necessary so as to ensure that the Veteran has been fully apprised of any development in her appeal, and also so that she may actively participate in the appeal.  

In its August 2014 remand, the Board noted that the Veteran had since moved to Wyoming.  However, the remand itself was mailed to an address in "Catskill, WY" with a zip code in New York.  Further communication was sent to the same address, this time correctly written as "Catskill, NY."  Beginning in December 2014, all additional correspondence, to include the February 2015 supplemental statement of the case (SSOC), the issuance of which was required in the prior remand, were sent to an address in Attleboro, Massachusetts, where the Veteran resided prior to her move to Wyoming.  Some mail sent to that address since that time has been returned to VA as undeliverable.  At the very least, the mailing of the SSOC to the wrong address is a material defect necessitating a remand.  See 38 C.F.R. § 19.31(b)(2) (2014).  However, the Board cannot ensure that the Veteran has been made aware of any development in her case since issuance of the prior remand in August 2014.  Therefore, a remand is necessary to verify the Veteran's correct address and give notice to the Veteran of any development since the issuance of the August 2014 Board remand.  

Additionally, a remand by the Board or by the Court confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).  In its August 2014 remand, the Board directed the RO to contact the Veteran's representative and clarify the scope of representation of the Veteran.  The record reflects that the Massachusetts Department of Veterans Affairs (MDVA) was contacted via mail and telephone regarding this issue, however, no specification on the scope of MDVA's representation has been associated with the claims file.  Therefore, the Board finds that the RO failed to comply with the prior remand as it did not clarify the scope of MDVA's representation of the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and verify her correct address.  Every effort should be made to contact the Veteran directly via telephone.  Verification of the Veteran's correct address must be associated with her virtual claims file.  

2. The RO should then resend the August 2014 Board remand, the February 2015 SSOC, and a copy of this remand to the Veteran's correct address.  The Veteran should be given an appropriate time to respond.  

3. The RO should also contact MDVA and ask them to clarify the scope of their representation of the Veteran.  Verification of the scope of MDVA's representation must be associated with the claims file.  If MDVA is no longer able to represent the Veteran, contact the Veteran at her correct address and provide her the opportunity to select another VSO to represent her in her appeal.  

4. Thereafter, review the claims file to ensure that the foregoing requested development, and any additional development indicated by the record has been completed, and if not, implement corrective procedures.

5. Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a SSOC and afford adequate opportunity to respond before returning the file to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




